



Exhibit 10.61

Joint Venture
among
DreamWorks Animation SKG, Inc.,
China Media Capital (Shanghai) Center L.P.,
Shanghai Alliance Investment Ltd.,
Shanghai Media Group and
Other Core Partners
 
Agreement of Summary of Business Terms
This Agreement of Summary of Business Terms sets forth the principal terms of a
proposed joint venture (the “Joint Venture”) to be entered into among DreamWorks
Animation SKG, Inc. (“DWA”), China Media Capital (Shanghai) Center L.P. (“CMC”),
Shanghai Alliance Investment Ltd., (“SAIL”), Shanghai Media Group (“SMG”) and
Other Core Partners (“Others”). The proposed structure of the Joint Venture is
set forth on Annex A hereto.
Following the execution and delivery of this Agreement of Summary of Business
Terms, the parties will negotiate in good faith to finalize and enter into, as
promptly as reasonably practicable, the definitive agreements listed in Annex E
hereto (the “Definitive Agreements”), and such other appropriate documentation
as may be necessary or advisable in connection herewith, containing the terms
set forth in or contemplated by this Agreement of Summary of Business Terms and
such other provisions as may be customary for transactions of this type and
mutually agreed by the parties.
1.    Form of Joint Venture:
1.01. The Joint Venture will be organized under the laws of a jurisdiction to be
agreed and in a form to be agreed by the parties in good faith after giving due
consideration to tax and other considerations (“Newco”).
 
 
2.    Purpose; Territory:
2.01. The purpose of the Joint Venture will be to create a leading China-focused
family entertainment company engaged in the acquisition, production and
distribution of original content originally produced, released or commercially
exploited in the Chinese language for China (defined below) and, as provided
herein, for the rest of the world, including (i) development, production and
distribution of animated and live action motion pictures and television
programming, (ii) creation of an internet distribution platform (operated
offshore) with original content, (iii) development, production, license and
operation of live shows, (iv) development, operation, license and management of
theme parks, (v) development, operation, license and management of animation
parks, (vi) development, production, license, operation and publication of
mobile/online/interactive games and (vii) manufacture, distribution and license
of related consumer products (collectively, the “Core Business”). In addition,
the Joint Venture shall act as a distributor for certain of DWA’s animated and
live action motion pictures on a basis to be agreed upon by the parties (the
“Additional Business”).




1

--------------------------------------------------------------------------------


 
2.02. The business of the Joint Venture will be conducted in the People’s
Republic of China (“China”), with the potential for expansion into other markets
in the world as may be approved by the Board of Directors (as defined below) in
accordance with Section 15 (the “Territory”).
 
 
 
2.03. If there is an opportunity to exploit any of the Production IP, Ancillary
IP, Theme Park IP and Animation Park IP (each defined below and collectively,
“Non-Derivative IP”) outside of the Territory, Newco may do so as and to the
extent approved by the Board of Directors in accordance with Section 15, and
subject to the right of first refusal and matching right of DWA as set forth
herein.
 
 
 
2.04. If there is an opportunity to exploit any of the Production Derivative IP,
Ancillary Derivative IP, Theme Park Derivative IP or Animation Park Derivative
IP (each defined below and collectively, “Derivative IP”) outside of the
Territory and DWA elects not to pursue such opportunity on its own, DWA will in
good faith consider entering into negotiations with Newco with respect to
licensing arrangements to permit Newco to exploit such Derivative IP outside of
the Territory on terms to be mutually agreed upon; provided that any such
expansion must also be approved by the Board of Directors in accordance with
Section 15. If DWA elects to pursue such opportunity on its own, DWA will in
good faith enter into negotiations with Newco with respect to the sharing of
economic benefits from such exploitation between DWA and Newco.
 
 
3.    Capital Structure; Principle Holders:
3.01. CMC, SAIL, SMG and Others will form a legal entity organized outside China
(the “China Parties Entity” or “CPE”). Upon the execution of the Definitive
Agreements (such time, “Closing”), CMC, SAIL, SMG and Others (the “CPE Holders”)
will own all of the outstanding equity of CPE (in which CMC, SAIL and SMG will
collectively own at least 60% of the equity of CPE) and their respective equity
percent ownerships in CPE will be disclosed in the relevant Definitive
Agreements. Any changes in the identity of the equity holders of CPE, and any
transfers of CPE equity among the CPE Holders, will require prior notice to, and
consultation with, the Class B Holder (defined below); provided that any
proposed transfer that would violate U.S. law or policy or cause Newco or any
Holder to be in violation of U.S. law or policy shall be prohibited.
 
 


2

--------------------------------------------------------------------------------


 
3.02. CPE and each of the CPE Holders will agree to grant the Class B Holder
direct privity with respect to each of the CPE Holders. In addition, each CPE
Holder will covenant with Newco to cause CPE to comply with all of CPE's
obligations as a Holder (defined below), including by guaranteeing such CPE
Holder's pro rata share of the total cash capital commitment of CPE described in
Section 4.01.
 
 
 
3.03. Newco will have two classes of common stock denominated as “Class A Stock”
and “Class B Stock”:
• Class A Stock will be held by CPE (the “Class A Holder”)
• Class B Stock will be held by DWA (the “Class B Holder”)


 
 
 
3.04. Holders of the Class A Stock and Class B Stock will vote separately on the
election of their respective classes of directors, and will have certain
specified class voting rights as may be agreed among the parties. Each class of
Newco common stock will rank equally and all shares will participate equally in
dividends and other distributions by Newco.
 
 
 
3.05. The Class A Holder and Class B Holder are sometimes referred to
individually as a “Holder” and collectively as the “Holders”.


 
 
4.    Cash Investments and Contributions:
4.01. CPE will make the cash capital commitment (a portion of which will be
funded at Closing pursuant to Section 13) and the CPE Holders will enable CPE to
make the non-cash contributions set forth on Annex B hereto to Newco in exchange
for 54.55% of the equity of Newco in the form of Class A Stock.
 
 
 
 
4.02. DWA will make the cash capital commitment (a portion of which will be
funded at Closing pursuant to Section 13) and non-cash contributions in the form
of intellectual property, technology and know-how licenses as set forth on Annex
C hereto (the “DWA Licensed Contributed IP”) to Newco in exchange for 45.45% of
the equity of Newco in the form of Class B Stock. The DWA Licensed Contributed
IP will be on preferential terms, which may include royalty-free terms. For the
avoidance of doubt, the foregoing licenses of DWA Licensed Contributed IP may be
directly from DWA or from one or more subsidiaries of DWA.
As used herein, the DWA Licensed Contributed IP together with any other licenses
provided from DWA or any of its subsidiaries to Newco or any of the Subsidiaries
(defined below) for certain technology, ideas, know-how or other intellectual
property of DWA, are collectively referred to as “DWA Originated IP”.


3

--------------------------------------------------------------------------------


 
 
 
4.03. Prior to entering into the Definitive Agreements, the non-cash
contributions will be identified (including the DWA Licensed Contributed IP).
 
 
5.    Term:
5.01. The term of the Joint Venture will commence on the date of Closing and
will continue in perpetuity unless earlier terminated in accordance with the
organizational documents of Newco or as otherwise required by applicable law.
 
 
6.    Headquarters:
6.01. The headquarters of Newco will be located in Shanghai.
 
 
7.    Operating Structure:
7.01. Pursuant to the structure set forth on Annex A hereto, Newco will operate
through four wholly-owned subsidiaries domiciled outside of China (collectively
referred to herein as the “Operating Subsidiaries”):
(a) development and production of animated and live action film and television
content, as well as content for newly created internet distribution platform,
(the “Production Subsidiary”);
(b) (i) distribution of filmed content, (ii) development, production, license
and operation of live shows, (iii) operation, license and management of theme
parks, (iv) operation, license and management of animation parks, (v)
development, production, license, operation and publication of
mobile/online/interactive games and (vi) manufacture, distribution and license
of consumer products (the “Ancillary Subsidiary”);
(c) development and operation of theme parks (the “Theme Park Subsidiary”); and
(d) development and operation of animation parks (the “Animation Park
Subsidiary”).
7.02. Each Operating Subsidiary will be directly controlled by Newco, in
accordance with the governance provisions described in Sections 14-16.
7.03. A wholly-owned subsidiary of DWA may provide consulting and training
services to the Operating Subsidiaries and to the Production WFOE, Ancillary
WFOE, Theme Park JV and Animation Park JV (each defined below, and together with
the Operating Subsidiaries and any other direct or indirect subsidiary of Newco,
the “Subsidiaries”).


4

--------------------------------------------------------------------------------


8.    Production Subsidiary:
8.01. Form of Production Subsidiary. The Production Subsidiary will be in the
form of a corporation organized under the laws of Hong Kong.
8.02. The Production Subsidiary will set up a wholly-owned subsidiary (organized
as a wholly-foreign owned enterprise in China) for purposes of actual on-shore
production and development of film and television content, as well as content
for an internet distribution platform, in the Territory (the “Production WFOE”).
8.03. CMC, SMG, SAIL and Others will use their respective best efforts to ensure
that the Production WFOE obtains all required authorizations, permits and other
governmental approvals required for production of film and television content,
as well as content for an internet distribution platform (the “Production
Approvals”).
8.04. Prior to the Production WFOE having obtained all Production Approvals, the
Production WFOE will initially engage in the development of animation
technology, pre-production related activities and provision of technical support
services.
8.05. The Production WFOE will be indirectly controlled by Newco, in accordance
with the governance provisions described in Sections 14-16.
8.06. Newco will provide financing (in the form of equity capital) to the
Production Subsidiary. Such financing will be funded by the Production
Subsidiary to the Production WFOE, as needed.
 
 
 
8.07. If the Production Approvals are obtained, then all content will be
directly produced by the Production WFOE.
 
 
 
8.08. Intellectual Property Licenses. If Newco, the Production Subsidiary or the
Production WFOE creates any intellectual property that was generated from,
incorporates, is based on, modifies, uses, changes, adds to or is derivative of
any DWA Originated IP (the “Production Derivative IP”), the Production
Derivative IP shall be owned by DWA, and Newco, the Production Subsidiary or the
Production WFOE (as the case may be) will assign the ownership interest,
including but not limited to worldwide copyright interests, in the Production
Derivative IP to DWA or its nominee. DWA will grant to Newco a perpetual
royalty-free license to use the Production Derivative IP in connection with the
Core Business in the Territory during the term of the Joint Venture (with the
terms and scope of such license to be further specified in the applicable
Definitive Agreement).




5

--------------------------------------------------------------------------------


 
8.09. All intellectual property created solely by Newco, the Production WFOE or
the Production Subsidiary that is not Production Derivative IP (the “Production
IP”) will belong solely to Newco, the Production WFOE or the Production
Subsidiary (as the case may be) and such entity will own the worldwide
copyrights in such work. Newco, the Production WFOE and the Production
Subsidiary will give DWA the right of first refusal and matching right with
respect to obtaining licenses to exploit the Production IP outside the
Territory. Newco, the Production WFOE and the Production Subsidiary will be
prohibited from licensing the Production IP to any of the entities set forth on
Annex D hereto (the “Prohibited Licensees”) without DWA’s prior written
approval.
 
 
 
8.10. Employee Matters. The Definitive Agreements shall set forth employee
arrangements, including with respect to any training and consulting services to
be provided by a wholly-owned subsidiary of DWA.
 
 
9.    Ancillary Subsidiary:
9.01. Form of Ancillary Subsidiary. The Ancillary Subsidiary will be in the form
of a company organized under the laws of Hong Kong for purposes of taking
advantage of the exception under the Hong Kong Closer Economic Partnership
Arrangement that permits qualifying foreign businesses to establish wholly-owned
entities in China to conduct distribution activities in China (the “CEPA”).
 Newco will first acquire a minority interest in a company in Hong Kong that
qualifies as a Hong Kong service supplier under CEPA with an option to acquire
100% of the shares of the company concurrently with the establishment of the
Ancillary WFOE, and such company will be the Ancillary Subsidiary.  During the
period that Newco is a minority holder of the Ancillary Subsidiary, all
governance rights of Newco will be exercised by the Board.
 
 
 
9.02. The Ancillary Subsidiary will set up a wholly-owned subsidiary (organized
as a wholly-foreign owned enterprise in China) for purposes of doing the
businesses in the Territory as specified in Section 7.01(b) (the “Ancillary
WFOE”).
 
 
 
9.03. The Ancillary WFOE will be indirectly controlled by Newco, in accordance
with the governance provisions described in Sections 14-16.
 
 
 
9.04. Distribution Arrangements. Promptly after the Production WFOE has obtained
all Production Approvals, the Ancillary WFOE will enter into a distribution
agreement with the Production WFOE, governing the distribution of content
produced by the Production WFOE.


6

--------------------------------------------------------------------------------


 
In addition, the Ancillary WFOE shall act as a distributor for, and may enter
into distribution arrangements regarding, certain of DWA's animated and live
action motion pictures on a basis to be mutually agreed upon by DWA and the
Ancillary WFOE.
 
 
 
9.05. Intellectual Property Licenses. If the Ancillary Subsidiary or the
Ancillary WFOE creates any intellectual property that was generated from,
incorporates, is based on, modifies, uses, changes, adds to or is derivative of
any DWA Originated IP (“Ancillary Derivative IP”), the Ancillary Derivative IP
shall be owned by DWA, and the Ancillary Subsidiary or the Ancillary WFOE (as
the case may be) will assign the ownership interest, including but not limited
to worldwide copyright interests, in the Ancillary Derivative IP to DWA or its
nominee. DWA will grant to Newco a perpetual royalty-free license to use the
Ancillary Derivative IP in connection with the Core Business in the Territory
during the term of the Joint Venture (with the terms and scope of such license
to be further specified in the applicable Definitive Agreement).
 
 
 
9.06. All intellectual property created solely by the Ancillary Subsidiary or
the Ancillary WFOE that is not Ancillary Derivative IP (the “Ancillary IP”) will
belong solely to the Ancillary Subsidiary or the Ancillary WFOE (as the case may
be) and such entity will own the worldwide copyrights in such work. The
Ancillary Subsidiary and the Ancillary WFOE will give DWA the right of first
refusal and matching right with respect to obtaining licenses to exploit the
Ancillary IP outside the Territory. The Ancillary WFOE and the Ancillary
Subsidiary will be prohibited from licensing the Ancillary IP to any of the
Prohibited Licensees
 
 
 
9.07. Employee Matters.  The Definitive Agreements shall set forth employee
arrangements, including with respect to any training and consulting services to
be provided by a wholly-owned subsidiary of DWA.
 
 
10.    Theme Park Subsidiary:
10.01. Form of Theme Park Subsidiary. Parties to discuss the form and
jurisdiction of organization of the Theme Park Subsidiary.
 
 
 
10.02. Partnership Arrangements. The Theme Park Subsidiary will enter into a
joint venture arrangement with a Chinese company in the form of a
Chinese-foreign joint venture company organized under the laws of China for
purposes of developing and operating theme parks in the Territory (the “Theme
Park JV”). The Theme Park Subsidiary will be a partner of the Theme Park JV and
management and operation of the Theme Park JV will be provided by the Ancillary
WFOE. The Theme Park JV will be indirectly controlled by Newco, in accordance
with the governance provisions described in Sections 14-16.


7

--------------------------------------------------------------------------------


 
10.03. Intellectual Property Licenses. If the Theme Park Subsidiary or the Theme
Park JV creates any intellectual property that was generated from, incorporates,
is based on, modifies, uses, changes, adds to or is derivative of any DWA
Originated IP (“Theme Park Derivative IP”), the Theme Park Derivative IP shall
be owned by DWA, and the Theme Park Subsidiary or the Theme Park JV (as the case
may be) will assign the ownership interest, including but not limited to
worldwide copyright interests, in the Theme Park Derivative IP to DWA or its
nominee. DWA will grant to Newco a perpetual royalty-free license to use the
Theme Park Derivative IP in connection with the Core Business in the Territory
during the term of the Joint Venture (with the terms and scope of such license
to be further specified in the applicable Definitive Agreement).
 
 
 
10.04. All intellectual property created solely by the Theme Park Subsidiary or
the Theme Park JV that is not Theme Park Derivative IP (the “Theme Park IP”)
will belong solely to the Theme Park Subsidiary or the Theme Park JV (as the
case may be) and such entity will own the worldwide copyrights in such work. The
Theme Park Subsidiary and the Theme Park JV will give DWA the right of first
refusal and matching right with respect to obtaining licenses to exploit the
Theme Park IP outside the Territory. The Theme Park JV and the Theme Park
Subsidiary will be prohibited from licensing the Theme Park IP to any of the
Prohibited Licensees.
 
 
 
10.05. Employee Matters. The Definitive Agreements shall set forth employee
arrangements, including with respect to any training and consulting services to
be provided by a wholly-owned subsidiary of DWA.
 
 
11.    Animation Park Subsidiary:
11.01. Form of Animation Park Subsidiary. The Definitive Agreements shall set
forth the form and jurisdiction of organization of the Animation Park
Subsidiary.
 
 
 
11.02. Partnership Arrangements. The Production WFOE will discuss with local
governmental authorities the establishment of animation parks in China
(consisting of, among other things, office space and related campus) for
purposes of centralizing the key operations of the Production WFOE in one
location and leasing extra office space to third parties. Upon obtaining the
requisite approvals, the Animation Park Subsidiary will enter into a joint
venture arrangement with a Chinese company in the form of a Chinese-foreign
joint venture company for purposes of developing, operating and leasing
animation parks in the Territory (the “Animation Park JV”). The Animation Park
Subsidiary will be a partner of the Animation Park JV and management and
operation of the Animation Park JV will be provided by the Ancillary WFOE. The
Animation Park JV will be indirectly controlled by Newco, in accordance with the
governance provisions described in Sections 14-16.


8

--------------------------------------------------------------------------------


 
11.03. Intellectual Property Licenses. If the Animation Park Subsidiary or the
Animation Park JV creates any intellectual property that was generated from,
incorporates, is based on, modifies, uses, changes, adds to or is derivative of
any DWA Originated IP (the “Animation Park Derivative IP”), the Animation Park
Derivative IP shall be owned by DWA, and the Animation Park Subsidiary or the
Animation Park JV (as the case may be) will assign the ownership interest,
including but not limited to worldwide copyright interests, in the Animation
Park Derivative IP to DWA or its nominee. DWA will grant to Newco a perpetual
royalty-free license to use the Animation Park Derivative IP in connection with
the Core Business in the Territory during the term of the Joint Venture (with
the terms and scope of such license to be further specified in the applicable
Definitive Agreement).
11.04. All intellectual property created solely by the Animation Park Subsidiary
or the Animation Park JV that is not Animation Park Derivative IP (the
“Animation Park IP”) will belong solely to the Animation Park Subsidiary or the
Animation Park JV (as the case may be) and such entity will own the worldwide
copyrights in such work. The Animation Park Subsidiary and the Animation Park JV
will give DWA the right of first refusal and matching right with respect to
obtaining licenses to exploit the Animation Park IP outside the Territory. The
Animation Park JV and the Animation Park Subsidiary will be prohibited from
licensing the Animation Park IP to any of the Prohibited Licensees.
 
 
 
11.05. Employee Matters. The Definitive Agreements shall set forth employee
arrangements, including with respect to any training and consulting services to
be provided by a wholly-owned subsidiary of DWA.
12.    Business Plan:
12.01. The business of Newco and the Subsidiaries will be conducted in
accordance with a multi-year business plan, which will include a summary
operating budget for each fiscal year within such period. The initial business
plan of Newco (including the summary operating budgets to be included therein)
will be prepared and mutually agreed upon by the Class A Holder and the Class B
Holder prior to execution of the Definitive Agreements. Management of Newco will
propose to the Board of Directors an updated and revised business plan
(including updated summary operating budgets) for Newco at least 60 days prior
to the beginning of each fiscal year (the initial business plan and any such
updated and revised business plan approved by the Board of Directors, the
“Business Plan”).
 
 


9

--------------------------------------------------------------------------------


13.    Initial Operating Budget; Annual Operating Budgets:
13.01. Initial Operating Budget. An initial detailed operating budget, which, at
a minimum, will describe anticipated revenues, expenditures (capital and
operating) and cash requirements for the first two full fiscal years of Newco
(and any interim “stub” period) (the “Initial Budget Term”), will be prepared
and mutually agreed upon by the Class A Holder and the Class B Holder prior to
execution of the Definitive Agreements. It is anticipated that the portion of
each Holder’s cash capital commitment (as specified on Annex B and Annex C)
required to cover all anticipated expenditures for the first twelve months as
set forth in the Initial Operating Budget will be funded at Closing; provided
that for the first 24 months, during the period that DWA is funding the
development of two pictures, the Class A Holder will fund 85.7% of such capital
contributions and the Class B Holder will fund 14.3% of such capital
contributions. Subject to the foregoing proviso, the remainder of the Holders’
cash capital commitment (which, for the avoidance of doubt, when combined with
the cash capital commitment funded at Closing, will not exceed the total cash
capital commitments) will be funded pro rata among the Holders in accordance
with their relative cash capital commitments to cover anticipated expenditures
in any future Annual Operating Budget (as defined below), with an appropriate
“catch up” of funding by the Class B Holder to account for its reduced funding
ratio in the first 24 months determined by dividing the remaining Class B Holder
cash capital commitment by the remaining Class A Holder cash capital commitment;
provided, however, that if at any point the Class A Holder is required to
contribute its total cash capital commitment to fund the expenditures of Newco,
the Class B Holder will be required to fund the remainder of its cash capital
commitment at such time.
 
 
 
13.02. Annual Operating Budget. At the end of the Initial Budget Term and for
each subsequent fiscal year, management of Newco will propose to the Board of
Directors a detailed operating budget for the following fiscal year at least 60
days prior to the beginning of each subsequent fiscal year (the initial detailed
operating budget and each subsequent detailed operating budget approved by the
Board of Directors, the “Annual Operating Budget”). The Annual Operating Budget
will include budgets for development and production spending, and to the extent
a project has been greenlit in accordance with Section 16, will contain adequate
funding for such project in accordance with its production budget.


10

--------------------------------------------------------------------------------


14.    Board of Directors:
14.01. General; Number and Appointment of Directors. The business and affairs of
Newco and the Subsidiaries will be overseen by a board of directors of Newco
composed of five directors (the “Board of Directors”). The Class A Holder will
be entitled to appoint three directors (the “Class A Directors”) and the Class B
Holder will be entitled to appoint two directors (the “Class B Directors” and
together with the Class A Directors, each a “Director”).
 
 
 
14.02. Voting; Quorum. Each Director will be entitled to one vote on all matters
to be acted upon by the Board of Directors, except the matters described in
Section 16. All decisions by the Board of Directors will require the affirmative
vote of at least a majority of the Directors present at a meeting at which a
quorum (consisting of a majority of the entire Board of Directors) is present.
In addition, the matters listed in Section 15 will require that such majority
includes at least one Class A Director and one Class B Director.  
 
 
 
14.03. Removal. The Holder(s) that appointed a Director may remove such Director
at any time and designate his or her successor. The other Holders will have no
right to remove such Director.
 
 
15.    Matters Requiring Class A and Class B Director Approval:
15.01. None of the following actions may be taken by Newco (or any of the
Subsidiaries) without the prior approval of the Board of Directors which must
include the affirmative vote of at least one Class A Director and one Class B
Director:
 
• approval or amendment of the Annual Operating Budget;
• approval or amendment of the Business Plan;
• except as contemplated by the then-current Annual Operating Budget, incurring
any indebtedness for borrowed money, entering into any guarantee or granting any
lien, in each case in excess of $25 million in the aggregate in any fiscal year;
• except as contemplated by the then-current Annual Operating Budget, making any
loan or advances to, or investments in, any person or entity that are, in the
aggregate, in excess of $25 million in any fiscal year;


 
• making any unbudgeted capital expenditure (or series of related expenditures)
that would result in total capital expenditures in any fiscal year exceeding by
20% or more the amount budgeted for capital expenditures in the Annual Operating
Budget for such fiscal year;


11

--------------------------------------------------------------------------------


 
• except as contemplated by the then‑current Business Plan, entering into any
agreement which (1) has a term of 3 years or more and which cannot be canceled
without premium or penalty; (2) requires payments that are, in the aggregate, $5
million or more in any year or $10 million in the aggregate over the term of
such agreement; or (3) contains a non-compete, exclusivity, territorial or other
restriction on Newco or any Subsidiary for the benefit of any third party;
 
• adoption of any equity, incentive or bonus plan foremployees;
• except as contemplated by the Annual Operating Budget, entry into any
employment arrangement or the granting of compensation awards to any executive
officer of Newco;
 
• appointment of the CEO, CFO, CCO and COO (each defined below) of Newco, and
terms of the employment relating thereto;
• selection of the Chairman of the Board of Directors from among the Directors;
• any change in the composition or scope of authority of the Content Committee
(as defined below) from that described in Section 16, and any approval of
nominees of the CEO to the Content Committee as contemplated in Section 16;
 
• engagement of Newco or any Subsidiary in any business other than the Core
Business and the Additional Business, or any other substantial divergence from
the then-current Business Plan through the investment and/or commitment of an
amount in excess of $5 million;
 
• expansion of the definition of the Territory;
• expansion or contraction of the definition of the Core Business;
• any decision to exploit Derivative IP outside of the Territory;
• pursuit of any Greenlight Project that the Board of Director’s believes cannot
be pursued due to “political reasons”, the definition of which term will be
defined with particularity in the Definitive Agreements;
 
• selection and design of the Newco brand and trademark, and any material
decision regarding the branding or pricing strategy for the content or products
that Newco or any Subsidiary creates, produces, manufactures or distributes;
 
• the licensing or disposition of any material intellectual property owned by
Newco or any Subsidiary (other than pursuant to any distribution agreement in
place at Closing or as set forth herein);


12

--------------------------------------------------------------------------------


 
• entry into, or amendment of, any material distribution agreement for the
distribution of film or television content;
• the decision to create an internet distribution platform;
 
• the decision as to the partner, location, size and scope of any theme park
project or animation park project;
 
• issuance, sale by Newco or any Subsidiary, repurchase or retirement of any
equity interest in Newco or any Subsidiary or options or rights to acquire
equity interests in Newco or any Subsidiary (other than pursuant to any
previously approved employee equity incentive plan);
 
• the listing of Newco or any Subsidiary (or their equity or debt securities) on
any securities exchange;
 
• the timing and structure of an IPO of Newco or any Subsidiary;
 
• the declaration of dividends or any other distribution (including the
distribution of any assets in kind);
 
• merger or consolidation of Newco or any Subsidiary, or sale (in one or a
related series of transactions) of all or substantially all of its assets;
 
• except as contemplated by the Annual Operating Budget, or with respect to
matters overseen by the Content Committee, the sale or acquisition (in one or a
related series of transactions) of any assets or businesses not in the ordinary
course of business with a value in excess of $10 million;
 
• appointment or removal of Newco’s independent accountants or auditors,
material amendment of accounting methods, material amendment of tax policies or
change of the fiscal year of Newco;
 
• commencement or settlement of any material litigation;
 
• entering into or amending any agreement or transaction between Newco or any
Subsidiary, on the one hand, and any Holder, any CPE Holder or any affiliate of
any Holder or any CPE Holder, on the other hand;
 
• changing the legal name of Newco or any of the Subsidiaries or any name under
which Newco or the Subsidiaries do business or brand products;
 
• dissolution or filing for voluntary bankruptcy of Newco or any Subsidiary; or
 
• amendment of the organizational documents of Newco or any Subsidiary.
 
 
16. Creative Matters:
16.01. Content Committee. The Board of Directors will establish a committee (the
“Content Committee”) having the authority described herein. Until Newco and its
Subsidiaries have produced and released three Feature Films (as defined below)
(the “Milestone”), the Content Committee will be comprised of the Class B
Directors or other representatives designated by the Class B Holder (which will
constitute a majority of the committee) and other members designated by the
Board of Directors.


13

--------------------------------------------------------------------------------


 
After the Milestone is achieved, the Content Committee will be comprised of
nominees of the CEO, who are approved by the Board of Directors in accordance
with Section 15, which nominees must include at least one Class B Director or
other representative designated by the Class B Holder.
 
 
 
The Board of Directors will delegate to the Content Committee sole authority to
oversee all creative matters relating to Newco and the Subsidiaries, including
development and production decisions, branding and distribution strategy, in
each case consistent with the limits of the Business Plan and the Annual
Operating Budget and subject to the requirements of Section 15. The Content
Committee will consult with members of senior management of the business
divisions, as appropriate, to solicit their input. In addition, the Content
Committee will submit monthly written reports to the Board of Directors and meet
with the Board of Directors on a quarterly basis, as to key decisions.
 
 
 
As used herein, a “Feature Film” means a full-length animated film developed and
produced solely by the Production WFOE, branded with the Newco brand and
trademark (as determined by the Board of Directors in accordance with Section
15), distributed in the Territory solely by the Ancillary WFOE and released
theatrically worldwide, including release in China on a major scale consistent
with the release of a major film and on a number of screens comparable to the
top-five grossing films in China during the twelve-month period prior to such
animated film’s release.
 
16.02. Voting; Quorum. Each member of the Content Committee will be entitled to
one vote on all matters to be acted upon by the Content Committee. All decisions
by the Content Committee will require the affirmative vote of at least a
majority of the members present at a meeting at which a quorum (consisting of a
majority of the entire Content Committee) is present, provided that, before the
Milestone is achieved, such majority must include the affirmative vote of at
least one such Class B Director or other representative designated by the Class
B Holder. After the Milestone is achieved, the affirmative vote of at least one
such Class B Director or other representative designated by the Class B Holder
is not required for the Content Committee’s decisions.
 
 
 
16.03. Film and Television Projects. Consistent with the limits of the Business
Plan and the Annual Operating Budget and subject to the requirements of Section
15, the Content Committee will have the exclusive authority to expend
development funds and to greenlight each film, television and live entertainment
project (the “Greenlight Projects”), provided that:
 
 


14

--------------------------------------------------------------------------------


 
(a) each Greenlight Project (including any co-production), has an all-in direct
cost budget without overhead or interest allocation (prepared in accordance with
Newco’s customary budgeting practices) showing that (x) Newco’s share of the
budgeted costs does not exceed the amounts agreed to in the Definitive
Agreements for a film project, a television project or a live entertainment
project, as applicable, and (y) such budgeted costs are consistent with the
limits of the Business Plan and the Annual Operating Budget;
 
(b) the genre of each Greenlight Project is anticipated to be appropriate for a
family audience; and
 
(c) such Greenlight Project does not involve more than the percentage of
first-dollar gross payable to third parties agreed to in the Definitive
Agreements for a film project or a television project, as applicable.
 
The approval of both the Content Committee and the Board of Directors will be
required to greenlight any Greenlight Project that does not meet the
requirements of clauses (a), (b) and (c) above.
 
 
 
16.04. In addition, the approval of both the Content Committee and the Board of
Directors will be required for any Greenlight Project if any expenditures
relating to property, plant or equipment with respect thereto are above an
amount equal to the sum of the net present value of Newco’s rental expenses as
set forth in the Business Plan plus 10% of such sum.
 
16.05.  Distribution. Consistent with the limits of the Business Plan and the
Annual Operating Budget and subject to the requirements of Section 15, as well
as the terms of any distribution agreement, the Content Committee will have the
exclusive authority to make decisions regarding the distribution of Newco film
and television content, including decisions as to whether to create an online
derivative of such content, and decisions as to marketing, windowing, etc. and
as to the expenditure of marketing funds.
 
 
 
16.06. The approval of both the Content Committee and the Board of Directors
will be required prior to a change in distribution strategy from that
contemplated by the Business Plan that would be expected to result in a material
increase in the aggregate amount of distribution expenses in connection with
such new distribution strategy over that contemplated in the Annual Operating
Budget.
 
 


15

--------------------------------------------------------------------------------


 
16.07. Internet Distribution Platform. If the Board of Directors approves the
launch of an internet distribution platform, then consistent with the limits of
the Business Plan and the Annual Operating Budget and subject to the
requirements of Section 15, the Content Committee will have the exclusive
authority to make decisions as to the design and content of such platform.
 
 
 
16.08. Mobile/Online/Interactive Games and Consumer Products. Consistent with
the limits of the Business Plan and the Annual Operating Budget and subject to
the requirements of Section 15, the Content Committee will have the exclusive
authority to make decisions as to the design, content and exploitation of
mobile/online/interactive games and consumer products.
 
 
17.    Day-to-Day Management; Executive Officers:
17.01. The day-to-day operations of Newco will be conducted by Newco’s
management. Newco will be managed on a stand-alone basis in a manner designed to
maximize the long-term economic value of Newco.
 
 
 
17.02. Executive Officers. The executive officers of Newco will include a Chief
Executive Officer (“CEO”), a Chief Financial Officer (“CFO”), a Chief Creative
Officer (“CCO”) and a Chief Operating Officer (“COO”). The initial CEO and CCO
will be nominated by the Class B Holder and confirmed by the Class A Holder. The
initial Chairman of the Board of Directors, CFO and COO will be nominated by the
Class A Holder and confirmed by the Class B Holder. Successors to the initial
CEO, CFO, CCO and COO will be designated by the Board of Directors. The Board of
Directors will establish the compensation arrangements of all executive officers
of Newco.
Any of the CEO, CFO, CCO or COO may be removed at any time by action of the
Class A Directors or the Class B Directors (or both).
 
 
 
17.03. Other Officers. The Definitive Agreements shall set forth additional
officers (e.g., officers to be appointed by a certain Holder based on the
expertise of such Holder).
 
 
18.    Employees:
18.01. Except as may otherwise be agreed among the parties, all individuals
involved in the management and operation of Newco (the “Newco Employees”) will
be employees of Newco or its Subsidiaries.
18.02. The Board of Directors will establish compensation arrangements for the
Newco Employees, which arrangements may include awards of equity-based
compensation in Newco.
 
 
19.    Impasse:
19.01. The Definitive Agreements shall set forth deadlock provisions, such as:




16

--------------------------------------------------------------------------------


 
• provisions to address disagreement over the Annual Operating Budget or the
Business Plan (e.g., carry-over budgets with escalators) as well as mechanism
for capital calls if there is not an approved annual operating budget;
 
• whether to provide for designated tiebreaker votes (e.g., a designated
director or officer);
 
• whether to provide for non-binding mediation; and
 
• whether or not there should be exit rights in the event of unresolved deadlock
(see Section 20).
 
 
20.    Liquidity and Exit Rights:
20.01. The Definitive Agreements shall set forth liquidity and exit rights, such
as:


 
• whether there will be a restricted period (e.g., five or ten years) where
there is no pre-agreed ability to trigger: (a) a liquidity event or (b)
winding-up of Newco;
• the terms of any demand or piggy back registration rights applicable to the
Holders;
• whether there should be a Buy/Sell mechanism to address a serious impasse; and
• whether an impasse over the approval of an Annual Operating Budget should
result in an exit mechanism and whether the exit mechanism should be the same as
other triggers.
 
 
 
20.02. If there is a Buy/Sell provision discuss:
 
• what actions or events might trigger a Holder’s exit rights, for example:
 
– board deadlocks
– Newco’s failure to meet certain agreed-upon hurdles
– at election of any Holder after a certain number of years
– an event of default of a Holder
 
• mechanics of Buy/Sell provision
 
 
21.    Transfers of Holder Interests:
21.01. The Definitive Agreements shall set forth transfer restrictions, such as:


17

--------------------------------------------------------------------------------


 
• whether there will be a lock-up period for all Holders (e.g., five or ten
years);
• whether transfers of shares should be subject to rights of first offer, rights
of first refusal, or tag-along rights;
• list of prohibited transferees;
• whether a Holder will be permitted to sell less than its entire stake in Newco
to a third party;
• whether Board seats and governance rights will be transferable;
• whether transfers to Holders affiliates which are not wholly owned will be
permitted; and
• whether the CPE Holders or DWA will be permitted to bring in minority partners
to indirectly monetize their respective holdings in Newco.
 
 
22.    Contribution by the Holders:
22.01. Each of CPE and DWA will enter into, and consummate the transactions
contemplated by, a contribution agreement between such Holder and Newco (each, a
“Contribution Agreement”) pursuant to which such Holder will make contributions
specified on Annex B and Annex C, respectively, to Newco in exchange for a
percentage of equity interests in Newco as set forth in Section 4.
 
 
23.    Additional Capital Contributions; IPO:
23.01. The parties intend that Newco will be self-funding for the Initial Budget
Term (from the initial cash capital contributions). The total cash capital
commitment for CPE is specified on Annex B and the total cash capital commitment
for DWA is specified on Annex C. Thereafter, in the event that funding is needed
for working capital, capital expenditures or otherwise, the parties intend that
such requirements will be funded by (i) the incurrence of indebtedness to the
extent available on commercially reasonable terms from third parties and/or (ii)
raising additional equity capital, in each case as approved by the Board of
Directors in accordance with Section 15. If the parties raise additional equity
capital, then the Holders will be entitled to customary preemptive rights in
connection with such equity issuances.
23.02. The parties agree that if an IPO is undertaken, it will be structured on
a tax-efficient basis for the Holders, which may include creating a new IPO
vehicle that owns Newco, and permitting the Holders to convert their Newco
shares into shares of the IPO vehicle as and when they seek liquidity.


18

--------------------------------------------------------------------------------


24.    Profit Sharing Arrangements:
24.01. To the extent a Holder or an affiliate of a Holder is also a partner in a
Subsidiary, a “true up” mechanism may be applicable to ensure distributions by
Newco to the Holders take such arrangement and any profit sharing in respect
thereof into account.
 
 
25.    Noncompetition; Exclusivity:
25.01. For as long as CPE and DWA are Holders, each of the ultimate parent
entities of CPE and DWA will commit that Newco will be their exclusive vehicle
to engage in the “Exclusive Core Business” in the “Exclusive Territory”. If at
any time the Board of Directors formally resolves that the Joint Venture will
not pursue a particular line of business, such line of business will be excluded
from the definition of “Exclusive Core Business”. Parties to further discuss
definition and scope of “Exclusive Core Business” and “Exclusive Territory”, as
well as additional detail regarding the exclusivity restrictions and appropriate
exceptions. It is anticipated that among the exceptions to the exclusivity
restrictions will be (x) an ability of the CPE Holders (together with their
respective affiliated companies) and DWA (together with its respective
affiliated companies) to each collectively own a minority (up to 20% of the
equity) and non-controlling investment (where “non-controlling” is defined as
having no power to exercise actual or effective control over the operations of
the business and no direct participation in the day-to-day management of the
business) in businesses with operations in the Exclusive Territory that are
competitive with the Exclusive Core Business, except that none of the CPE
Holders and DWA may be an investor in any of the entities that are direct
competitors with Newco in the Territory (“Direct Competitors”) and (y)
appropriate exceptions to make clear that the exclusivity does not apply to
restrict non-DWA businesses of an acquiror of DWA or a separate business
acquired by DWA after the execution of this agreement. The Definitive Agreements
shall set forth a list of the entities that will be classified as Direct
Competitors.
 
 
26.    Termination; Winding Up, Liquidation and Dissolution:
26.01. Neither Holder will be permitted to take any action to dissolve,
liquidate, terminate or wind-up Newco or to require apportionment or appraisal
of Newco or any of its assets, except as set forth in this Section 26.
 
 


19

--------------------------------------------------------------------------------


 
26.02. Subject to any restricted period as described in Section 21.01, Newco
will dissolve upon the first of the following to occur: (a) the sale of all or
substantially all of its assets; (b) the written agreement of all of the
Holders; (c) following a serious impasse that has not been resolved through
escalation and mediation and which has persisted for at least two annual budget
cycles; (d) at the option of the Class A Holder, if the Class B Holder or the
parent of the Class B Holder is bankrupt or insolvent; (e) at the option of the
Class B Holder, if the Class A Holder, any of the CPE Holders or any parent of
the CPE Holders is bankrupt or insolvent; or (f) if a law, regulation or other
regulatory issue prevents DWA or the Joint Venture from participating in any
Core Business in the manner contemplated by the Business Plan for a period of 24
months or more.
 
 
 
26.03. Parties to discuss inclusion of an “unwind” provision if certain hurdles
are not met in specified time periods.
 
 
 
26.04. Upon a dissolution of Newco, all of the business and affairs of Newco
will be liquidated and wound up and all licenses granted to Newco or any
Subsidiary by the Holders will be terminated. After payment of all debts of
Newco, including to any Holder as a creditor, and the expenses of the
liquidation, the proceeds of the liquidation will be distributed to each Holder
on a pro rata basis in proportion to each Holder’s equity percent ownership in
Newco, after deducting from the Class A Holder’s share of such proceeds $30
million reflecting the value of the non-cash contributions of CPE, and from the
Class B Holder’s share of such proceeds $100 million, reflecting the value of
the DWA Licensed Contributed IP and, if the Class B Holder has not fully caught
up on its cash contribution in accordance with the last sentence of Section
13.01, then the amount of any such shortfall.
 
 
 
26.05. Intellectual Property. Notwithstanding the foregoing, upon any
dissolution, liquidation or termination of Newco, each Holder will receive a
share of the undivided interests in the intellectual property that is owned by
Newco on a pro rata basis in proportion to each Holder’s equity percent
ownership in Newco. For the avoidance of doubt, this Section 26.05 does not
apply to the Production Derivative IP, Ancillary Derivative IP, Theme Park
Derivative IP and Animation Park Derivative IP.


20

--------------------------------------------------------------------------------


27.    Financial Reports; Information Rights:
27.01. Newco will deliver to each Holder after the end of each calendar month
and fiscal quarter an unaudited income or loss statement, a statement of cash
flows and a balance sheet, and such other monthly or quarterly reports as any
Holder may reasonably request. After the end of each fiscal year, Newco will
deliver to each Holder an income statement, a statement of cash flows, a balance
sheet, all of which will be audited and certified by independent certified
public accountants selected by the Board of Directors.
In addition, Newco will deliver to each Holder such other information and take
such other actions as any Holder may reasonably request for purposes of
complying with any legal or regulatory reporting requirement to which such
requesting Holder (or its affiliates) are subject.
 
 
28.    Access and Audit Rights of Holders:
28.01. On reasonable notice, each Holder will have the right to audit and
inspect the books and records of Newco.
 
 
29.    Costs and Expenses: 
29.01. Each party will bear its own costs and expenses (including legal fees)
related to the transactions contemplated hereunder.
 
 
30.    U.S. Tax Matters:
30.01. All U.S. tax elections required or permitted to be made by Newco or its
Subsidiaries, and all material decisions with respect to the calculation of
Newco’s or any Subsidiary’s taxable income or loss for U.S. tax purposes, shall
be made in such manner as may be determined by the Class B Holder, and the
parties shall cooperate with making any necessary or appropriate U.S. tax
filing.
 
 
31.    Venue; Dispute Resolution:
32.01. Any and all disputes arising out of or relating to any provision of this
Agreement of Summary of Business Terms will be resolved exclusively pursuant to
arbitration conducted in Hong Kong, held in the English language and
administered by the International Chamber of Commerce (“ICC”) or any successor
entity thereto, in accordance with the ICC’s Rules of Arbitration.
 
 
32.    Waiver of Jury Trial:
32.01. Each party irrevocably waives any and all right to trial by jury in any
legal proceedings arising out of or relating to this Agreement of Summary of
Business Terms.
 
 
33.    Assignments:
33.01. Neither this Agreement of Summary of Business Terms nor any of the
rights, interests or obligations under this Agreement of Summary of Business
Terms shall be assigned, in whole or in part, by any party without the prior
written consent of the other parties. Any purported assignment without such
consent shall be void.


21

--------------------------------------------------------------------------------


34.    Amendments; Waivers:
34.01. Modifications of this Agreement of Summary of Business Terms or waiver of
the terms and conditions hereof will not be binding upon any party, unless
approved in writing by each party. Each party agrees that no failure or delay by
any other party in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.
 
 
35.    Binding Effect:
35.01. This Agreement of Summary of Business Terms is intended to be a legally
binding agreement among the parties.
 
 
36.    Further Assurances:
36.01. Each party agrees to take such further actions, and to execute and
deliver such further agreements or documents (including the Definitive
Agreements), as may be necessary or advisable to fully effectuate the purposes
of the parties as set forth in this Agreement of Summary of Business Terms.





[Remainder of Page Intentionally Left Blank]

22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have executed this Agreement of
Summary of Business Terms on this 17th day of February, 2012.










CHINA MEDIA CAPITAL (SHANGHAI) CENTER L.P.
 
 
 
 
By:
/s/ Ruigang Li
 
 
Name:
Ruigang Li
 
 
Title:
Chairman
 
 
 
 
 
 
 
 
 
 
 
 
 
DREAMWORKS ANIMATION SKG, INC.
 
 
 
 
By:
/s/ Jeffrey Katzenberg
 
 
Name:
Jeffrey Katzenberg
 
 
Title:
Chief Executive Officer
 

 

















































[Signature Page to Agreement of Summary of Business Terms]
    


--------------------------------------------------------------------------------








SHANGHAI MEDIA GROUP
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SHANGHAI ALLIANCE INVESTMENT LTD.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 

























































[Signature Page to Agreement of Summary of Business Terms]


--------------------------------------------------------------------------------


Annex A
[annexa.jpg]


--------------------------------------------------------------------------------


Annex B
Assets to be Contributed to Newco by CPE
Subject to the terms and conditions of the Contribution Agreement and the
organizational documents of Newco, CPE will make the following total cash
commitment to Newco and the CPE Holders will enable CPE to contribute the
following assets to Newco at Closing in exchange for a 54.55% interest in Newco.
Total Cash Commitment: $150 million.
Non-Cash Contributions: $30 million of non-cash contributions to be comprised of
the list of non-cash contributions set forth in the applicable Definitive
Agreements.

B-1

--------------------------------------------------------------------------------


Annex C
Assets to be Contributed to Newco by DWA
Subject to the terms and conditions of the Contribution Agreement and the
organizational documents of Newco, DWA will make the following total cash
commitment to Newco and contribute the following assets to Newco at Closing in
exchange for a 45.45% interest in Newco.
Total Cash Commitment: $50 million.
Non-Cash Contributions: $100 million of non-cash contributions to be comprised
of the list of non-cash contributions set forth in the applicable Definitive
Agreements.







C-1

--------------------------------------------------------------------------------


Annex D
List of Prohibited Licensees
All major film studios, including:
•
The Walt Disney Company

•
Fox Entertainment Group

•
Time Warner Inc./Warner Bros.

•
Sony Corporation/Sony Pictures

•
Viacom, Inc./Paramount Pictures

•
NBCUniversal, Inc./Universal Studios






D-1

--------------------------------------------------------------------------------


Annex E
DEFINITIVE AGREEMENTS
In connection with establishing and operating the Joint Venture, the parties
shall enter into the Definitive Agreements, which will include the following,
among other things:
(1)
Joint Venture Agreement by and among the CPE Holders and DWA

(2)
Contribution Agreements by and among Newco, on the one hand, and the CPE Holders
and DWA, on the other hand

(3)
License Agreements by and among DWA and certain of the Subsidiaries

(4)
Consulting Agreements by and among DWA and certain of the Subsidiaries

(5)
Training Agreements by and among DWA and certain of the Subsidiaries

(6)
Formation Documents for each of Newco and the Subsidiaries






E-1